                                                         JS-6
1
2
                                                        3/31/2020
3
4
5
6
7
8                    UNITED STATES DISTRICT COURT
9                   CENTRAL DISTRICT OF CALIFORNIA

10
11   GAME AND                      Case No. 2:16-cv-06554 JAK (SKx)
     TECHNOLOGY CO., LTD.
12
                Plaintiff,
13
         v.                        FINAL JUDGMENT
14
15   WARGAMING GROUP LIMITED,

16              Defendant.

17
18
19
20
21
22
23
24
25
26
27
28
1
2          Pursuant to the Court’s March 23, 2020 Order, Plaintiff Game and

3    Technology Co. Ltd. (“GAT”) and Defendant Wargaming Group Limited

4    (“Wargaming”) filed a Proposed Judgment. The Court hereby enters Final

5    Judgment as follows:

6          1.     All of Plaintiff’s claims against Defendant in this action are hereby

7    DISMISSED WITH PREJUDICE.

8          2.     Defendant is the prevailing party.

9          3.     No later than 14 days after entry of this Final Judgment, Defendant

10   may file a motion for an award of attorney’s fees and related nontaxable expenses.

11   See Fed. R. Civ. P. 54(d)(2).

12
13   IT IS SO ORDERED.

14
15   Dated: March 31, 2020           _________________________________
                                          John A. Kronstadt
16                                        United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
